               Case 4:20-cv-07493-YGR Document 38 Filed 08/13/21 Page 1 of 3



 1   Joseph R. Saveri (SBN 130064)
     Steven N. Williams (SBN 175489)
 2   Katharine L. Malone (SBN 290884)
 3   Anna-Patrice Harris (SBN 309022)
     JOSEPH SAVERI LAW FIRM, LLP
 4   601 California Street, Suite 1000
     San Francisco, CA 94108
 5   Telephone: (415) 500-6800
     Facsimile: (415) 395-9940
 6   jsaveri@saverilawfirm.com
     swillliams@saverilawfirm.com
 7   kmalone@saverilawfirm.com
     aharris@saverilawfirm.com
 8
     Daniel H. Charest (admitted pro hac vice)
 9   dcharest@burnscharest.com
     Mallory Biblo (admitted pro hac vice)
10   mbiblo@burnscharest.com
     BURNS CHAREST LLP
11   900 Jackson St., Suite 500
     Dallas, Texas 75202
12   Telephone: (469) 904-4550
     Facsimile: (469) 444-5002
13
     Attorneys for Plaintiff and the Proposed Class
14   Additional counsel on signature page
15
                                       UNITED STATES DISTRICT COURT
16
                                      NORTHERN DISTRICT OF CALIFORNIA
17
                                             OAKLAND DIVISION
18

19   JANE DOE, individually and on behalf of all      Case No. 4:20-CV-7493-YGR
     others similarly situated,
20                                                    JOINT STIPULATED REQUEST AND
                      Plaintiffs,                     [PROPOSED] ORDER TO EXTEND TIME TO
21                                                    FILE AMENDED COMPLAINT
     v.
22

23   YOUTUBE, INC.

24                    Defendant.
25

26
27

28

30        Case No. 4:20-CV-7493-YGR
31                JOINT STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND TIME TO
                                      FILE AMENDED COMPLAINT
              Case 4:20-cv-07493-YGR Document 38 Filed 08/13/21 Page 2 of 3



 1            This Stipulation is entered between Plaintiff Jane Doe (“Plaintiff”); and YouTube, LLC

 2   (“Defendant”), by and through their respective counsel.

 3            WHEREAS, Plaintiff Jane Doe, on behalf of herself and all others similarly situated, filed the

 4   above captioned action on September 21, 2020, in the Superior Court of California, County of San

 5   Mateo;

 6            WHEREAS, Defendant YouTube, Inc., removed the above captioned action to this Court on

 7   October 24, 2020;

 8            WHEREAS, Plaintiff agreed to extend the deadline for Defendant to respond to Plaintiff’s

 9   Complaint until December 2, 2020 (ECF No. 6);

10            WHEREAS, Defendant filed a motion to dismiss on December 2, 2020 (ECF No. 16);

11            WHEREAS, the parties stipulated to a revised briefing schedule on December 11, 2020 (ECF

12   No. 22), which was entered by the Court on December 15, 2020 (ECF No. 23);

13            WHEREAS, on July 13, 2021, this Court heard oral argument on Defendant’s motion to

14   dismiss;

15            WHEREAS, on July 14, 2021, the Court granted Defendant’s motion to dismiss with leave to

16   amend and ordered Plaintiff to file her amended complaint by no later than August 13, 2021 (ECF No.

17   32);

18            WHEREAS, since entry of the Court’s July 14, 2021 order, the parties have conferred through

19   their counsel of record and agree that they would like an opportunity to discuss potential resolution

20   informally;

21            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and Defendant, as

22   represented by their undersigned counsel, subject to the approval of the Court, the last date by which

23   Plaintiff shall file an Amended Complaint be extended to October 15, 2021.

24

25

26
27

28

30     Case No. 4:20-CV-7493-YGR                        1
31               JOINT STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND TIME TO
                                     FILE AMENDED COMPLAINT
            Case 4:20-cv-07493-YGR Document 38 Filed 08/13/21 Page 3 of 3



 1   Respectfully submitted,

 2   Dated: August 11, 2021
 3   By: /s/ Zachary M. Briers_________    By:_/s/ Steven N. Williams___________
 4   Zachary M. Briers (SBN 287984)        Steven N. Williams (SBN 175489)
     MUNGER TOLLES & OLSON LLP             Joseph R. Saveri (SBN 130064)
 5   350 South Grand Avenue, 50th Floor    Katharine L. Malone (SBN 290884)
     Los Angeles, CA 90071                 Anna-Patrice Harris (SBN 309022)
 6   Telephone: (213) 683-9100             JOSEPH SAVERI LAW FIRM, LLP
     Facsimile: (213) 687-3702             601 California Street, Suite 1000
 7
                                           San Francisco, CA 94108
 8   Counsel for Defendant                 Telephone: (415) 500-6800
                                           Facsimile: (415) 395-9940
 9
                                           Counsel for Plaintiff and the Proposed Class
10

11

12          PURSUANT TO STIPULATION, IT IS SO ORDERED

13

14                 13 2021
     Dated: August __,                    _________________________________
                                          HONORABLE YVONNE GONZALEZ ROGERS
15                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

30     Case No. 4:20-CV-7493-YGR            2
31             JOINT STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND TIME TO
                                   FILE AMENDED COMPLAINT
